UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 10, 2010 PIONEER POWER SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-155375 26-3387077 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9 West 57th Street 26th Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 867-0700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results of Operations and Financial Condition. On March 10, 2010, Pioneer Power Solutions, Inc. issued a press release announcing its results for the fiscal year ended December 31, 2009. A copy of the press release is attached to this report as Exhibit 99.1 and is being furnished pursuant to Item 2.02 of Form 8-K. The information contained in the press release is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release, dated March 10, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIONEER POWER SOLUTIONS, INC. Dated: March 17, 2010 By: /s/ Nathan J. Mazurek Name: Nathan J. Mazurek Title:Chief Executive Officer 3
